ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_05_FR.txt.                                                                                            202




                                DÉCLARATION DE M. LE JUGE GAJA

                 [Traduction]

                    D’après « la définition du plateau continental énoncée au paragraphe 1
                 de l’article 76 de la [convention des Nations Unies sur le droit de la mer]
                 [qui] fait partie du droit international coutumier » (Différend territorial et
                 maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 666,
                 par. 118), le droit d’un Etat côtier à un plateau continental étendu n’est
                 pas subordonné à une quelconque action de la Commission des limites du
                 plateau continental. Le fait que celle‑ci ait été saisie d’une demande rela‑
                 tive au plateau continental étendu n’a donc aucune incidence sur le fon‑
                 dement d’une demande de délimitation dudit plateau. Cependant,
                 s’agissant des limites extérieures du plateau continental, on peut conce‑
                 voir que la situation soit modifiée par la saisine de la Commission, dès
                 lors que celle‑ci a fait une recommandation aux fins de « la fixation [de
                 ces] limites », conformément au paragraphe 8 de l’article 76 de la conven‑
                 tion, et que l’Etat côtier a agi en conséquence.
                    Il est compréhensible que la Commission, lorsqu’elle a été appelée
                 à faire des recommandations pour la fixation des limites extérieures
                 d’un plateau continental, se soit abstenue jusqu’à présent d’examiner les
                 demandes relatives à des zones faisant l’objet d’un différend en l’ab‑
                 sence de « l’accord préalable de tous les Etats parties à ce différend »
                 (article 5 a) de l’annexe I du règlement intérieur de la Commission des
                 limites du plateau continental).
                    Il est des situations où la délimitation d’un plateau continental étendu
                 peut être effectuée sans difficulté par la Cour ou par une autre juridiction
                 internationale dans l’attente du tracé des limites extérieures dudit plateau.
                 On peut dire que tel était le cas de la délimitation entre le Bangladesh et
                 le Myanmar, dont le Tribunal international du droit de la mer a estimé
                 qu’elle pouvait être faite au moyen d’une ligne se terminant par une flèche
                 (Différend relatif à la délimitation de la frontière maritime entre le Bangla-
                 desh et le Myanmar dans le golfe du Bengale (Bangladesh/Myanmar),
                 arrêt du 14 mars 2012, TIDM, par. 505 et 506, point 6). Le plus souvent,
                 cependant, il convient de procéder d’abord à la fixation des limites exté‑
                 rieures du plateau continental, parce qu’il serait difficile, autrement, de
                 parvenir à la « solution équitable » requise par l’article 83 de la conven‑
                 tion des Nations Unies sur le droit de la mer. C’est pourquoi il serait
                 souhaitable que la Commission modifie son règlement intérieur, afin
                 d’être en mesure d’examiner aussi les demandes relatives à une délimita‑
                 tion litigieuse — option que la Cour n’a pas exclue (voir arrêt, par. 113).
                 En tout état de cause, conformément au paragraphe 10 de l’article 76 de
                 la convention, la Commission, lorsqu’elle formule des recommandations

                                                                                           106




7 CIJ1093.indb 209                                                                                15/02/17 08:28

                           délimitation du plateau continental (décl. gaja)              203

                 pour la fixation des limites extérieures du plateau continental, « ne pré‑
                 juge pas de la question de la délimitation du plateau continental entre des
                 Etats dont les côtes sont adjacentes ou se font face » (voir également l’ar‑
                 ticle 9 de l’annexe II de la convention) et peut donc le faire nonobstant
                 l’existence d’un différend à ce sujet.

                                                                  (Signé) Giorgio Gaja.




                                                                                         107




7 CIJ1093.indb 211                                                                              15/02/17 08:28

